Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 22 February 2021 (submission with RCE) and 09 April 2021 (supplemental amendment) have been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claim objections have been remedied and are withdrawn.
The claim rejections under 35 USC § 112 have been remedied and are withdrawn.
The rejections under 35 USC § 101 have been overcome and are withdrawn. While Examiner continues to find that the claims are directed to an abstract idea (commercial interactions), this judicial exception is integrated into a practical application. The claims integrate the judicial exception by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception. The claims integrate the abstract idea using a combination of multiple receiving devices having proximity data services, a coordinating server, and a localized wireless transmission signal broadcast directly from an enterprise.
The rejection sunder 35 USC § 103 have been overcome and are withdrawn. The closest prior art includes the prior art cited in the Final Rejection (20 Nov 2020): Hu (US 2012/0239505) and Artman (US 2014/0108108). Examiner does not find in the prior art, either alone or in an obvious combination, (1) communication of acceptance of the offer by one or more of the squadron members to the squadron and (2) receipt of confirmation of formation of the squadron by each squadron member.
Notes on interpretation: 
In the submission filed 22 February 2021, claims 1, 11, and 21 were amended to include a limitation wherein “acceptance of the offer by one or more of the squadron members is communicated to the squadron” (emphasis added). The underlined 
In the submission filed 22 February 2021, the independent claims were amended to include a limitation wherein “verification in the sixth data stream that the squadron is at the first enterprise and the redemption of the offer load level activity by the squadron at the first enterprise at said one of the prescribed time periods of the low-level activity” (emphasis added) or the like (i.e., each claim uses slightly different language but the thrust of the limitation is the same). The underlined portion of the limitation is considered an intended result and is not given patentable weight. For example, the goal and intended result of the steps overall is to load level the activity at the enterprise during the low-level activity time periods. See MPEP 2111.04.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Graham at claim 1 discusses a “computer-implemented method for providing a group-based purchasing incentive, the method comprising: identifying, in response to an identification a location of a mobile device of a customer in a retail store, a currently existing group of customers who are shopping together in cooperation with the customer and are co-located proximate to the customer within the retail store, wherein the group of customers are identified with the customer based on a combination of location sensing technology and social media profile data.” Tietzen at ¶ 0381 discusses an embodiment wherein “the system can be configured to automatically generate a care mob upon detection of one or more triggers. In one example, a trigger may include detecting when a merchant is about to enter a slow period, or is having a slow period during a typically busy period. Another trigger may be detecting that a threshold number of customers in a group are within a particular distance of the merchant.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEREDITH A LONG/Primary Examiner, Art Unit 3688